Citation Nr: 1137531	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a temporary total rating following left knee revision surgery.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Agency of Original Jurisdiction (AOJ) in Philadelphia, Pennsylvania.

In June 2010, the Veteran testified via videoconference before the undersigned.  A transcript of that hearing has been associated with the Veteran's claims file.  

In a July 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court vacated and remanded the Board's July 2010 decision and implemented the provisions of a March 2011 Joint Motion for Remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On October 25, 1999, the Veteran underwent revision surgery for his service-connected left knee disability, which involved implantation of a prosthesis.


CONCLUSION OF LAW

The criteria for a temporary total evaluation following left knee revision surgery are met from October 25, 1999, to November 30, 2000.  38 U.S.C.A. § 1156 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code (DC) 5055 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim on appeal is being granted in full, VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

On November 4, 1997, the Veteran underwent a left total knee arthroplasty.  He was subsequently awarded service connection for residuals of that surgery, to include a period of temporary total evaluation from November 7, 1997, to December 31, 1998.  On October 25, 1999, he underwent a left knee revision surgery at a private hospital, and was discharged on October 28, 1999.  He currently seeks a temporary total evaluation based upon the October 1999 surgical procedure.

A 100 percent, or total, rating is to be assigned for one year following implantation of a knee prosthesis.  See 38 C.F.R. § 4.71a, DC 5055.  This 100 percent rating is to commence "after initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge."  See 38 C.F.R. § 4.71a, Prosthetic Implants, Note (1); see also 38 C.F.R. § 4.30 (allowing for assignment of a total rating where a service-connected disability results in surgery necessitating at least one month of convalescence).  Under 38 C.F.R. § 4.30, a total rating is effective the date of hospital admission and continues for the applicable period (here, one month) from the first day of the month following hospital discharge.  Id.

In this case, the record reflects that the Veteran's left knee revision surgery involved implantation of a prosthesis, as tibial and femoral components from his prior knee surgery were removed and replaced.  See the October 25, 1999 Operative Report.  Therefore, a temporary total rating under DC 5055 is warranted for one year following assignment of a total rating for one month under 38 C.F.R. § 4.30, with effective dates as follows: the one-month total rating under 38 C.F.R. § 4.30 runs from October 25, 1999 (date of hospital admission), to November 30, 1999 (one month from the first day of the month following hospital discharge, or November 1, 2000); and the one-year total rating under DC 5055 commences December 1, 1999, and runs until November 30, 2000.  


ORDER

A temporary total rating following left knee revision surgery is established from October 25, 1999, to November 30, 2000, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


